Citation Nr: 0428262	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-09 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected right 
shoulder disability.   
 
2.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a right shoulder 
disability.   
 
3.  Entitlement to an increase in a 30 percent rating for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and May 2000 RO rating 
decisions.  The March 2000 RO decision, in pertinent part, 
denied an increase in a 30 percent rating for a right 
shoulder disability.  The May 2000 RO decision denied service 
connection for a right knee disability, claimed as secondary 
to a service-connected right shoulder disability, and denied 
service connection for a right ankle disability, claimed as 
secondary to a service-connected right shoulder disability.  
The veteran provided testimony at a personal hearing at the 
RO in March 2004.  The veteran does not contend that these 
disorders began during military service.     

The present Board decision addresses the issues of service 
connection for a right knee disability and a right ankle 
disability, both claimed as secondary to a service-connected 
right shoulder disability.  The issue of an increased rating 
for a right shoulder disability is the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

1.  The veteran's current right knee disability was not 
caused by or permanently worsened by his service-connected 
right shoulder disability.  

2.  The veteran's current right ankle disability was not 
caused by or permanently worsened by his service-connected 
right shoulder disability.  

CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to or the 
result of a service-connected right shoulder disability.  38 
C.F.R. § 3.310 (2004).  

2.  A right ankle disability is not proximately due to or the 
result of a service-connected right shoulder disability.  38 
C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Army from October 1974 
to March 1975.  His service medical records do not refer to 
complaints of or treatment for right knee or right ankle 
problems.  The service medical records do show treatment for 
a right shoulder problem.  A January 2001 treatment entry 
noted that an X-ray revealed a dislocated right shoulder and 
that the dislocation was reduced.  The March 1975 separation 
examination report noted that the veteran had suffered a 
right shoulder dislocation.  

In March 1976, the RO granted service connection and a 
noncompensable rating for a dislocation of the right 
shoulder.  

A July 1985 VA hospital summary noted that the veteran 
underwent a right shoulder anterior capsular advancement and 
Putti-Platt repair.  The diagnosis was recurrent right 
shoulder dislocation.  The veteran underwent a VA orthopedic 
examination in December 1985.  There was no reference to any 
right knee or right ankle problems.  The diagnosis referred 
to his right shoulder disability.  

A January 1986 RO decision, in pertinent part, increased the 
rating for the veteran's service-connected right shoulder 
disability to 20 percent.  

VA treatment records dated in February 1986 show treatment 
for right shoulder problems.  The veteran underwent VA 
orthopedic examinations in September 1986, November 1988, and 
May 1992.  The diagnoses referred to his right shoulder 
disability.  None of the examination reports mentioned any 
right knee or right ankle disabilities.  

VA treatment records dated from April 1993 to February 1998 
show treatment for several disorders including a right 
shoulder disability.  

A March 1998 RO decision re-characterized the veteran's 
service-connected right shoulder disability as dislocation of 
the right shoulder with degenerative changes.  The rating was 
increased from 20 percent to 30 percent.  

VA treatment records dated from April 1998 to June 1998 refer 
to continued treatment.  The veteran underwent a VA 
orthopedic examination in June 1999.  There was no reference 
to any right knee or right ankle problems.  The impression 
was status post anterior capsule repair of the right shoulder 
with associated post-traumatic osteoarthritis.  

VA treatment entries dated from January 2000 to February 2000 
indicate that the veteran was treated for right knee and 
right ankle problems as well as his right shoulder 
disability.  A February 2000 treatment entry noted that he 
was seen with a new injury to his right knee and ankle.  It 
was noted that the veteran was in pain and that there was 
bilateral edema of the ankle and knee, with limited range of 
motion.  The assessment was sprain of the knee and ankle.  It 
was noted that X-rays of the right knee and ankle were 
negative except for an old avulsion fracture of the right 
ankle and right knee effusion.  

In February 2000, the veteran filed claims for service 
connection for a right knee and right ankle disability, both 
claimed as secondary to his service-connected right shoulder 
disability.  He reported that his right shoulder rolled out 
of its socket and that he leaned a certain way in order to 
get his shoulder back into place.  The veteran stated that, 
in so doing, he lost his balance and something happened to 
his right knee, it collapsed, and that when he was falling 
his right ankle turned all the way to the floor.  

VA treatment records dated from March 2000 to January 2001 
show continued treatment for disorders including right knee, 
right ankle, and right shoulder problems.  A March 2000 entry 
noted that the veteran complained of pain in his right and 
left shoulder and right ankle, foot, and knee.  He complained 
of prolonged pain from a fall that happened a few weeks 
earlier.  Another March 2000 entry noted that the veteran 
reported that he hurt all over and that he fell down to the 
ground and hurt his right shoulder, his left foot, and knee.  
He stated that he had always had problems with his right 
shoulder.  The assessment was a possible fracture of the left 
clavicle, right foot.  A March 2000 X-ray report, as to the 
veteran's right knee, related an impression of early 
osteoarthritis of the right knee.  A March 2000 X-ray report 
of the veteran's right ankle indicated an impression of mild 
osteoarthritis of the right ankle.  It was noted that the 
possibility of an old avulsion fracture of the medial 
malleolus could not be excluded.  

An April 2000 entry noted that the veteran reported that he 
had a fall in late February when his shoulder gave out and he 
injured his right knee and right ankle and both became very 
swollen and painful.  It was noted that the ankle was just 
about healed, but that the right knee was still giving out on 
him.  Another April 2000 entry indicated an assessment that 
included right knee strain with sense of instability, and 
possible post-ligament injury.  A June 2000 entry noted that 
the veteran reported that his original injury occurred while 
he was cooking and switching hands with a pan.  He stated 
that his right shoulder rolled out of the socket and then 
fell backwards and hit a refrigerator behind him and fell to 
the floor.  The veteran indicated that a couple of weeks ago 
his right knee gave out when he was getting out of a tub and 
became swollen and painful again.  The assessment included 
status post right knee strain with sense of instability, and 
possible post-ligament injury as well as chronic right 
shoulder pain with history of dislocation and degenerative 
joint disease.  

A July 2000 entry noted that the veteran had a history of a 
fall in February 2000 where he fell backwards and injured the 
right knee.  A July 2000 X-ray report indicated that there 
was a tear of the posterior horn of the medial meniscus.  A 
September 2000 entry indicated an impression of status post 
right knee scope.  A November 2000 entry noted that the 
veteran reported that he went to pick up a bone and his legs 
split and his right knee "blew up".  The assessment 
included status post right knee strain with sense of 
instability, MRI with meniscal tear posterior horn and 
chronic right shoulder pain, history of dislocation and 
degenerative joint disease.  

In a January 2001 lay statement, the veteran's spouse 
reported that she witnessed the injuries her husband 
sustained in February 2000.  She indicated that her husband 
was cooking and went to transfer the pan from his right hand 
and upon lifting the pan, he yelled for help.  She noted that 
he told her to pull his arm to get his shoulder back into the 
socket.  The veteran's spouse indicated that while trying to 
get his shoulder back into the socket, his ankle rolled on 
him, and that when he pushed up from his ankle, his knee gave 
way and he fell.  She stated that the veteran was in a great 
deal of pain after the fall.  She indicated that he later 
complained of severe pain in his right shoulder, back, knee, 
and ankle and that he went to a VA clinic for an examination.  

VA treatment records dated from April 2001 to March 2004 show 
treatment for disorders including right knee and right 
shoulder problems.  A June 2001 entry noted that the veteran 
had a past medical history that included right knee surgery 
in September 2000 due to medial and lateral meniscal tears 
from a fall in February 2000.  It was noted that the veteran 
also had right ankle pain.  

At the March 2004 RO hearing, the veteran testified that when 
he was cooking, his shoulder popped out.  He stated that he 
had his spouse pull on his arm and that he lost his balance 
and his ankle folded and he went down.  The veteran indicated 
that he injured his right ankle and his right knee at that 
time.  The veteran's spouse reported that she witnessed the 
fall and that she helped the veteran up and got him to bed.  
The veteran's spouse reported that he injury occurred in 
February 2000.  The veteran reported that when he went to the 
VA clinic they took X-rays, but that he had trouble with the 
nurse practitioner over his desire for shoulder and back X-
rays.  The veteran's spouse reported that on a second visit, 
they took X-rays of the veteran's knee, ankle, and shoulder.  
The veteran reported that he continued to have pain in his 
right knee and right ankle.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes many treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an October 
2001 statement of the case, an October 2001 letter, a March 
2004 RO hearing, and an April 2004 supplemental statement of 
the case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right knee disability and a right 
ankle disability, both claimed as secondary to his service-
connected right shoulder disability.  The discussions in the 
rating decision, the statement of the case, and the 
supplemental statements of the case, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran is service-connected for a right shoulder 
disability.  His service medical records for his October 1974 
to March 1975 active duty do not show right knee or right 
ankle problems.  There is no actual medical evidence of a 
right knee disability or a right ankle disability, to include 
arthritis, during the veteran's period of service, within the 
first year of service (as required for presumptive service 
connection), or for many years later.  

The first clinical evidence of right knee and right knee 
ankle complaints is in February 2000.  A February 2000 VA 
treatment entry noted that the veteran was seen with an 
injury to his right knee and right ankle.  The assessment was 
sprain of the knee and ankle.  A March 2000 entry noted that 
the veteran complained of pain in his right shoulder, ankle 
and knee after a fall that happened a few weeks earlier.  X-
rays related impressions that included osteoarthritis of the 
right knee and right ankle with the possibility of an old 
avulsion fracture of the medial malleolus.  

An April 2000 VA treatment entry noted that the veteran 
reported that he had a fall in late February when his 
shoulder gave out and he injured his right knee and right 
ankle.  A June 2000 entry also noted that the veteran stated 
that his original injury occurred while he was cooking and 
switching hands with a pan.  He reported that his right 
shoulder rolled out of the socket and that he fell backwards 
and hit a refrigerator behind him and fell to the floor.  He 
reported that a couple of weeks earlier, his right knee gave 
out when he was getting into a tub and became swollen and 
painful again.  The assessment included status post right 
knee strain with sense of instability, and possible post-
ligament injury as well as chronic right shoulder pain.  A 
June 2001 entry noted that the veteran had a past medical 
history that included right knee surgery in September 2000 
due to medial and lateral meniscal tears from a fall in 
February 2000.  It was noted that the veteran also had right 
ankle pain.  

The Board observes that the treatment entries in February 
2000 do not refer to the veteran's shoulder causing the fall 
with injuries to the knee or ankle.  Additionally, the 
treatment entries that do indicate that the veteran shoulder 
dislocated and he fell injuring his right knee and right 
ankle were apparently based solely on a history provided by 
the veteran.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  
Such records do not include any medical opinion that the 
veteran's right knee and right ankle were caused by his right 
shoulder disorder, they just report a history provided by the 
veteran.  The Board further notes that there is evidence of a 
possible prior ankle injury, as noted by the possibility of 
an old avulsion fracture, and that there is also evidence of 
a possible intercurrent knee injury subsequent to the 
February 2000 fall.  These facts only provide negative 
evidence against these claims.       

It is extremely unclear, on a factual basis, how a service-
connected right shoulder disability could cause a right knee 
and right ankle disorder.  The veteran's contention that the 
right shoulder disability leads him to fall is, in the 
opinion of the Board, entitled to only limited probative 
weight.  There is simply no competent medical evidence 
indicating that any current right knee and right ankle 
disability was caused or worsened by the veteran's service-
connected right shoulder disability.  

The veteran asserts that his right knee and right ankle 
disabilities were either caused by or aggravated by his 
service-connected right shoulder disability.  Specifically, 
he alleges that his right shoulder dislocated and caused him 
to fall and injure his right knee and ankle.  His spouse has 
testified and submitted statements in support of such 
reported history.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Further, the 
veteran's statements, and those of his spouse, do no clearly 
support a finding that, had it not been for the veteran's 
service connected disorder, the accident would not have 
occurred.  The veteran could have fallen at any time and the 
fact that he was, allegedly, treating his service connected 
shoulder disorder at that time does not lead the undersigned 
to conclude that the treatment of the shoulder disorder lead 
inexorably to the fall.  

Based on the veteran's statements, it can not be said that 
the shoulder weakened the veteran's legs or impeded stability 
in any of his lower extremities, leading to the fall, or that 
treatment of the shoulder disorder was inherently dangerous, 
leading to the accident.            

The weight of credible evidence establishes that the 
veteran's right knee and right ankle disabilities were not 
caused or permanently worsened by his service-connected right 
shoulder disability.  As right knee and right ankle 
disabilities are not proximately due to or the result of 
service-connected right shoulder disability, secondary 
service connection is not in order.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

ORDER

Service connection for a right knee disability, claimed as 
secondary to a service-connected right shoulder disability, 
is denied.  

Service connection for a right ankle disability, claimed as 
secondary to a service-connected right shoulder disability, 
is denied.  


REMAND

The other issue on appeal is an increase in a 30 percent 
rating for the veteran's service-connected right shoulder 
disability.  He was last afforded a VA examination for a VA 
orthopedic examination in June 1999.  The diagnosis was 
status post anterior capsule repair of the right shoulder 
with associated post-traumatic osteoarthritis.  Subsequent 
treatment records indicate that he has continued to receive 
treatment for his right shoulder disability, including 
surgery.  

After a review of the record and the veteran's most recent 
statements, it is the judgment of the Board that the RO 
should obtain any recent treatment records and arrange for 
the veteran to undergo VA examination at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim should include specific consideration of the 
evidence submitted directly to the Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claim, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although the RO may decide the claim 
within the one year period).  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of his right shoulder 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the right 
shoulder disability should be described 
in detail, including range of motion in 
degrees, objective evidence of pain on 
motion, any instability, etc.  

4.  Thereafter, the RO should review the 
claim for an increased rating for a right 
shoulder disability.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



